       Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 1 of 29 Page ID #:1



 1   Bass, Quinn D.B.A. QUINN SHINDA BASS
                                                                                                 :.
 2   c/o P.O. Box 166                                                                                       ~~         ~
                                                                                                            C*1 r
                                                                                                            +~"'.
                                                                                                                  -'
                                                                                                                  ~.
 3   Highland, Ca 92346                                                                                    au ,_.      cn

 4   In Propria Persona
                                                                                                           ~`~ ~
                                                                                                           ^.;
                                                                                                                            ~1
                                                                                                      'C[~r-           N
                                                                                                      rr; __ .~
                                                                                                        7C3 v'~.'~
                                                                                                                       ~    ~:
                                                                                                                             —
                                                                                                        uy~{"'a
 5                                        UNITED STATES DISTRICT COURT                                  C,,e, Vim,     ~    "1
                                                                                                        nr~r:          ~
                                                                                                           -~
 6                                CENTRAL DISTRICT OF CALIFORNIA RIVERSIDE                                 ~ ~;        -~
                                                                                                             c:
                                                                                                        --c            c
 7                                                                                                      '^x            GJ
                                                               C~~C~                                          -
 8   Bass, QUINN D.B.A. QUINN S. BASS                         Case No.: FSB19001352 j~~ PF/~i~'~(~, C~ ~ `
                                                                                                       t'„
 9                          Petitioner,         ~D
                                                               R 19-00321
                                                              NOTICE OF PROCEDURE FOR REMOVAL OF
10   vs.

11   TIC PEOPLE OF Tf~ STATE OF                               CRIMINAL PROSECUTIONS PURSUANT TO

12   RESPONDEAT SUPERIOR                                      28 U.S.C. SUBSECTION 1455(A)

13                          Respondents)                     (FEDERAL QUESTIOl~

14

15                                              NOTICE OF REMOVAL

16   TO THE CLERK IN THE ABOVE ENTITLED COURT:

17           TAKE PLEASE NOTICE that petitioner Bass, Quinn D.B.A. QLTINN S. BASS hereby removes to this

18   Court the State action below. A first amended Felony complaint was presented by SAN BERNARDINO COUNTY

19   DISTRICT ATTORNEY'S OFFICE,RESPONDEAT SUPERIOR during Preluninary Hearing Proceedings in the

20   above entifled case in SUPERIOR COURT OF CALIFONIA SAN BERNARDINO DISTRICT,RESPONDEAT

21   SUPERIOR.(READ ATTACHMENT A);furthermore, during "all proceeding" leading up to Preliminary

22   Hearing (9/16/2019, DEPT. 5-20, TIME: 8:30ANn including the actual Preliminary hearing itself, not one

23   SUPERIOR COURT OF CALIFORTIIA SAN BERNARDINO DISTRICT J[JDGE would take judicial notice on

24 ', My NOTICE OF INTERVENTION PURSUANT TO 28 U.S.C. 2403, and/or any Notice or Motion previously filed

25   in above endfled case. These actions aze a violation of Due Process of Law (5~` Amendment)(READ

26   ATTACHMENT B,C,D.).

27                   ~~ ~                       CAUSE OF ACTION ~ (~ ~(~ ~ ~ ~~ ~ S )

28
     NOTICE OF PROCEDURE FOR REMOVAL OF CRIlVIINA - 1




                                                                    ~~ ~~
Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 2 of 29 Page ID #:2




                                       t ~,
                                   f
                               ~
                                              .i




                   $2    019
             SEP 1                     IA
                          ~ C A L IFORN O
                   ~~7''C3       ARQI N
     P E R IU~ C::i SAN BERN
   SU UNTY OF
     CO
       Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 3 of 29 Page ID #:3



 1    FIRST CAUSE: SUPERIOR COURT OF CALIFORI~TIA SAN BERNARDINO DISTRICT,RESPONDEAT

 2    SUPRERIOR'S refusal to take Judicial Notice on my NOTICE TO INTERVENE PURSUANT TO 28 U.S.C

 3    SUBSECTION 2403, REQUEST FOR JiJDICIAL NOTICE OF ADJiJDICATED FACTS IN ABOVE ENTITLED

 4    CASE PURSUANT TO EVID. CODE SECTIONS 451, 452, AND 453 AND CA. RULES OF COURT RULE

 5    3.1306(c), and every Notice and Motion I filed, is a violation of U.S.C. ARTICLE VI and the 5TH AMENDMENT.

 6   (L-~ ~c~ ~1 ~l~ 1,~
 7    SECOND CAUSE: Due process ofLaw and Due Care are being ignored by SUPERIOR COURT OF

 8    CALIFO1tNIA, RESPONDEAT SUPERIOR as well as SAN BERNARDINO COUNTY DISTRICT

 9    ATTORNEY'S OFFICE,RESPONDEAT SUPERIOR pursuant to U.S.C. ARTICLE I SECTION 10 CLAUSE 1.

~o
11    THIRD CAUSE:"Conflict of Interest" pursuant to 18 U.S.C. SUBSECTION 208(a) ACTS AFFECTING A

12   PERSONAL FINANCIAL INTEREST. Due to circumstances surrounding recent Dismissed Case# MSB18016651

13 (O. MICHAEL TAYLOR #50481 ofthe SAN BERNARDINO POLICE DEPARTMENT,RESPONDEAT

14   SUPERIOR, JUDGE MAZEREK OF SUPERIOR COURT OF CALIFORI~IIA, RESPONDEAT SUPERIOR, AND

15   MICHAEL RAMOS(FORMER)DISTRICT ATTORNEY FOR TIC COITNTY OF SAN BERNARDINO are all

16   currently in Default through the Adirunistrative Remedy Process and currenfly have a lien against them via UCC 1

17   financing statement through Washington State Secretary of State.

18           Wherefore, Petitioner Bass, Quinn D.B.A. QUINN S. BASS prays that this acrion be removed to the

19   UNITED STATES DISTRICT COURT CENTRAL DISTRICT OF RIVERSIDE.

zo ~G~~~~~~ ~ ~ ~
21   DATE: ~ ~      ~ ~~I     ~,'~1

22

23

24
                                                                                    .,,fix-~--
zs
                                                            ~ ~t1o~~ Uti~r~~J 5rhr~7                 c~~rx~' 1~~,
26

27

28
     NOTICE OF PROCEDURE FOR REMOVAL OF CRIlVIINA - 2



                                               ~          a~- 2.
     Case 5:19-cr-00321-DSF Document
                             '~~~~`  1 J~~►v
                                       Filed 09/24/19  Page 4 of 29 Page
                                              ~ELECTRONICALL~       FILEDID #:4
                                        SUPERIOR COURT OF CALIFORNIA
                                           COUNTY OF 5AN BERNARDINO
                                                  0 9/13/2019
                                                                          Gauthier, ,7u~iar,ae
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF SAN BERNAR~'INO
                                                                           DEPUTY CLERK
                     SAN BERNARDINO JUSTICE CENTER DISTRICT



THE PEOPLE OF THE STATE OF CALIFORNIA,

                                      Plaintiff            FIRST AMENDED

                        vs.                                FELONY COMPLAINT
Quinn Shinda Bass (FSB19001352)                             ~4]UFLT SASE NUMBEk : FSB1X0(71J 5 ~
                                                           DA CASE NO. 2019-XX-XXXXXXX
                                      Defendant


The undersigned is informed and believes that:

                                                  COUNT 1

    On or about March 29, 2019, in the above named judicial district, the crime of RESISTING
EXECUTIVE OFFICER, in violation of PENAL CODE SECTION 69, a felony, was committed by
Quinn Shinda Bass, who did unlawfully attempt by means of threats and violence to deter and
prevent Kelly Craig ,who was then and there an executive officer, from performing a duty imposed
upon such officer by law, and did knowingly resist by the use of force and violence said executive
officer in the performance of his/her duty.

       It is further alleged as to counts) 1 that in the commission of the above offense the said
ciefendant(s) Quinn Shinda Bass, personally inflicted great bodily injury upon Kelly Craig ,not an
accomplice to the above offense, within the meaning of Penal Code Section 12022.7(a) and also
causing the above offense to become a serious felony within the meaning of Penal Code Section
1192.7(c)(8).




       "NOTICE: This offense is a serious felony and a violent felony within the meaning of Penal
Code sections 1192.7(c)(8) and 667.5(c)(8)."



                                                  Page 1
Amended Complaint DA CASE NO 2019-XX-XXXXXXX
     Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 5 of 29 Page ID #:5




                                                   *****


                                                COUNT 2

       On or about March 29, 2019, in the above named judicial district, the crime of RESISTING
EXECUTIVE OFFICER,. in violation of PENAL CODE SECTION 69, a felony, was committed by
Quinn Shinda Bass, who did unlawfully attempt by means of threats and violence to deter and
prevent Corey Reveles ,who was then and there an executive officer, from performing a duty
imposed upon such officer by law, and did knowingly resist by the use of force and violence said
executive officer in the performance of his/her duty.

                                                   *****


       It is further alleged as to counts) 1, 2 pursuant to Penal Code section 667.5(b) that the
defendants) Quinn Shinda Bass, has suffered the following prior conviction(s):




Court Case           Code/Statute Conv Date      County              State Court Type

FS617002372          PC 115       02/02/2018 San Bernardino          CA     Superior

and that a term was served as described in Penal Code section 667.5 for said offense(s), and that
the defendants) did not remain free of prison custody for, and did commit an offense resulting in a
felony conviction during, a period of five years subsequent to the conclusion of said term.




                                                * ****

NOTICE TO DEFENDANT AND DEFENDANT'S ATTORNEY
Pursuant to Penal Code Sections 1054.5.(b), the People are hereby informally requesting that
defense counsel provide discovery to the People as required by Penal Code Section 1054.3.
NOTICE TO ATTORNEY


                                                Page 2
Amended Complaint DA CASE NO 2019-XX-XXXXXXX



                                   L~        ~~            ~v
     Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 6 of 29 Page ID #:6




The mate.ials accompanying this notice may include information about witnesses. If so, these
materials are disclosed to you pursuant to Penal Code section 1054.2 which provides: "No
attorney may disclose or permit to be disclosed to a defendant the address or telephone number of
a victim or witness whose name is disclosed to the attorney pursuant to subdivision (a) of Section
1054.1 unless specifically permitted to do so by the court after a hearing and a showing of good
cause."



  DECLARE UNDER PENALTY OF PERJURY THAT THE FOREGOING IS TRUE AND
CORRECT AND THAT THIS COMPLAINT CONSISTS OF 2 COUNT(S).

Executed at San Bernardino, California, on September 13, 2019.



                                          Sheila Monjazeb
                                          Sheila Monjazeb
                                          DECLARANT AND COMPLAINANT



Agency: SB Sheriff Vice/Narcotics/Gangs                      Prelim Est. 00:00

Defendant                        Birth Date    Booking No.           CII No.            NCIC
Quinn Shinda Bass                03/09/1980    1903343266            AXXXXXXXX




                                               Page 3
Amended Complaint DA CASE NO 2019-XX-XXXXXXX

                                              ~ ~ ~~
                       ,i Case 5:19-cr-00321-DSF        Document 1 Filed 09/24/19 Page 7 of 29 Page ID #:7

                                                           , ~~ti ~~~~~1~~~~ ~a
                         Q,t~ti~1~. ~~ss
                  2     P~o, ~~c l~~~,3                                                  y   ~ -.~.   ~ ~
                  s
                                           ~                                                                 a--- a   — z   ~ ~.,
                        ~c ~t~ 1~~1~f
                                      ~   ~~, ~.~7
                                                   ~7~
              4        P~ P+~R., ~ ~, l~k~s~
              5
                                             V~:                                                      MAY'13 2~1g
                                    s~1~~oR ~~~ O                                                                           ~
              6                                   '~ C1~U~     O~i~1~ ... ., .
                                        ~~ ~~~ DV~b
          7
                      Q VWN
                                L.TJc2l
                                                     ~rs~~etc~
                                                                               .
          B                         ~P~rrr~~2 'c~S~~FAQtq~t3~ ~s81~t.66
          9       V•                           ~t~uE                            ,s~1
                                                                  S~~'or~,J~~iUAt.~
      ,o ~                                                    A~J~D cu~t~D          1~S~~G~ aF
                               oF~~~~                                      F~5 I~t emu£ ~i  J1'r,Z,~
                  ~~                                       ~ CAS~ f~1~S~A        ~
                                                           S~c-~~ L/Sa~~~~~VU41~~~~ GoO~,
     11
                              ~
     72                                                    Ado Cl~. R~u~                   ~1~3 r ~`~
                                                                         s~~ ~Ac~P,~" ~(~~1,
 13                                                                                          .~
                                                                                              . 3.t3m6~
                                                                                                       ~))
,Q
15        ~'O:~ ~~~~-- A ~                 tb ~tA ~mIR~~.~ g
~6        {~I-~=~~5E ~,K~
                          5     N ~ o ~~~~,~'   ~~~S d~ ; o
                          1~~`1Tl~
                                 `f~1~T`~I~.~E                     +~ i
       'T~i~4T~E ~~(                               T1T1~1~2. .p
                          ~ ~t~~lAl~~°b                         2CQcJ~
     r ~0~. ~.~                           ~ } j ~ ~~j~,t~lA~
                    ~~"! ~~btsb~                             ~~11~~i~f~:l
      ,~J~JT'JG~: O F             ~~ ~~SC~Sti~1E?.. ~
                     'ALE colt~7v~1                      ~1~~. S
                                    tNC-~                        ~d(G~4i
                                                                 ~'~~i'~,S t~A~T
                                                                                 ~ a~~,j~
     ~ac~ ~~J ~
               .~•~~       ~~,         ov~
               i '~`'~-!~ C~vfiN~l-~..~d -r~, ~~s~a~
 .~.oMP~i
          n~T: .
~Ncrr~r~..~~ ~f                r'i
                ls~~~C~,p ~A5~~L~cQt7,   c- ~',GD `~o ~~0o~
C~s~E                                 ~~ T~              ~cl~~p
                  ~ 1~ AIJt~ "ot~'
                                   ~~                                         A~~ntE ~rt~~r
'OMPLAII~ ~'                              ~ p~.d F~.~ o~~"~                                     r~d
~            i                                                          ~..~-r~-~ d~ cA<<~,
                                  l-E~ .v~l~l T~l~ ~oU~    r~ ~s
3~a.. a.~E ~o~Rri                   tT`"~S ~~E~-
                     s ~.~~Esr~~                    ~~tq~
~.~. ~ntrE~Q~                             ~S~~o~~~~f ~c~e
               ~ ~
ES~Pa~t1~1~ CUlKP1  N  r~ r-r~tE ~fi~r~-1                 ~
                   11~:~~F~L~ C,~l:         j~ A o~
3~~~ ~ ~1s~a~.FO~ ~5                     ~                                            ~t~ T~
                        ~  ~
                          . ~t~~ ~S~tga~13S
                                ~ p, ~.r- ~.
;~E: 1 PJ MA1~ 2~Os l q
                                                                 ~o ~ so ~
                                                                           a o ~,LS
                                          ~~ ~               (~~
                                                         ~~V~S? (-02~1~O1.
                                                 - ..
                                                           /lM
                                                                  A
                                                                         ~
                                                                           GtAI 1~1~'~ r n_
         Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 8 of 29 Page ID #:8


  C~ ~ t NN      BASS                                          ~urtrc~vr~41uKT
                                                                                                      .~
  ~~o. ~~oX ~g~                                                k~it~.Y ~ ~ zr~~:
 5r\N ~~iv hiii i~v v ~ Ln            ~~~~~
  ~P ~2o P C~/~~~ S
                                                           -                       .. ..._..._d:AL~




                      (3~~Z~lARD~NO           O~S~Rt~T"
                                      ~~~~~~~~tq~~~35a ~
           V / •/ V




c~~►~~ 6A5s                                                                           1~~~~1
                                 A~F~~4V
                      P ~~CiratJG~~ Co~S~i~rt~1"IOtJAL. C~I~~GEI~                                          N

~~                               S~Afic~t"~~ 6~S~cU otJ ~Q~ESi 11J ABA                                     0
                                 Et~TrTL~~O CI-1sE P~1RSc1A►ri"TO '~~L~
PEoP~E o~ ~-~G S~RCE o~ ~.1 C~)            a~w ag U.S . ~ a~~3                                             0
                                                                                                           0
~ A~~~=o~rJtP~          ~                          ~ a~~~~~~~:~c~                                          ~,
                  C ~~s~o~n~~ fl~: d s 1                                                                   0
                                                                                                           N
                                         ON
 ~P~r~-r►DN ~~ ~1.~~5 ~~1~ '~F~~l~s ~f~~

          ~~P. YZ~~~ueS of ~~ ~~,~ ~~~1~,o~r~~
~dv ~~-;- ~ 5~~~~~   ate'
             sc~~~ ~J~~ ~~ S~ ~, ~JA2fllh~ ~uC~:                              ~~
t0 Gam; +~Z,~~~o iJ-~ ~~~~~
                  ~Z~ ~~~Sl~~~-P, ~I.a.~'~S ~-I~ ~ ~ ~ ~S
   ~--~- ~ ~~ ~ ~1~,-~ ~ a ~J ~~0 ~ use ~~sS-~S ~ ?~
                            "~~~     ~1~5  1~~ ~~~6FI~G 1~~c
             ,YEA~
         .,                 ~-IE~.~~ ~..
1N~ ~ ~~~o P~ ~~ '
 ~F~~ ~ ~~                                             ~
  ~      ~~    ~J (~~~~P~S~~ ~~g~                ~5
~~s t l ~ n~~ ~,E~Eu~s~C~i ~ ~1~.~~~1~~
                               S
                                                c~ ~o u
       ~2-E    ~N~
~ ~~ v.~~F~~ ~S :La~~ ~~ F~~~ ~~N+~2~ ~~P.~~~J ~_ P~I~~J~
~~D
                                 ~ ~ ~ ~CCU
                                    ~~ ~       ate► ~Q~~ ~ ~ ~~PPe~ ~
          Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 9 of 29 Page ID #:9


   AND ~P~t~~~ 0~~ 0~ Q ~ATF ~vM~ QIL~~ Y t~~'
   n r,f ~z-, ,~ ~~ ~n , r ~c~ PA ~1~'1 1~+~ A I ~t~'~~~t~ ~~'~-r~~~
  ~L~~~S D~PcYC~Es ~(~~ ~~M A~.~ ~~ 5~~~~. I1~



 1P~~i-gyro~~ -~         ~ ~ h~~~Z~~ C~~. AS c~~.~ C~~~~
 l~ ~~~~5"o          AI~?~A~~. t~J f~ Ac,1~ o C—     v ~S M~'~►C,E~ ~
 ~ ~~I~ CL.~~ c~~ ~~ ~S~4GGI~~ A ~~41~ ~             A~           ~                                    0
~~T~~ro N G~2 ~ q5 ~~ ~ ~6~D S~~~ ~C~                c~ ~1~1 C ~~i
 c~~l iJD 1~ c~~L ~N ~ ~~. PAS~t~►~ n~~ ~                  GAS fi'~~                                   0
                   r         ~I~' l 5~►        ~    ~ p~t~~~ ~.N~                                      0~,
 ~t ~S q►~~ ~ FE'S ti5
X16 SITS C~ ~~,~ U l~ Ll~T~D ~' F~ ~~~PJ~I~b~,~ ~~ s ~ ~        ~
                                                                      ~                                0
                                                                                                       N
                      r
              S ~~'~,►F(' S 0~I: ~,~SP~ rJ ~t ~~~5~ P ~2.t~o ~~
                                                                                                       ~--~
 Cad~J~                                                                                                C


 ~ A~ ~ ~J ~2fl 71~ ~L1G~. DAPS. ~.~5 Po~~F.A~"s~ P~~
 /~~E ~~~ ~l~o~A-~~~ off- ~Ia C~,s~C~ ~ 1~g3 a~
 Ala ~.s ~~- ~ ~~~s ~~~ ~~~ Acr~o~s d~ o~
~~v~I.I~.s A~~ ~~~. K.~ll` ~~►~E~o gc~►~~5 ~a7
 ~o P2~~Jc,,~~ P~~1~ ?Jo-~~c~ -'C~ P ~~J ~PLE ~5 ~K~'~c~~'b A~~
~ E~o~,~ ~~i~~ Q~o~ IN W~S~v~[-~~, 'Q~E~"t0~

~' ~~o~~►~~~ C-o2 ~ ~~2AtNED ~(~.C~ ~~~~ Ar~~D

cart c~J~s ~~~D ~-~~t (~ ~,~ ~ ~~                           ~Co s,B.P.


(~S ~~L1 X21~D 1,~~5 ~lK 0 ~.~1~►2 b~S~~~Xx~"b ~    GJ Clef l~ P~Q~u1.~
  C~4c~~. - P SGT ET[o ~1F1Z Mo VES Co ~2~ ~'~ Co ~J S ou~fl-~


                                                                       _ _ ..   _   n .,.. -~ -....n

                                 ~        ~~
          Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 10 of 29 Page ID #:10
II                    ~,~ 4 ~~~ ► ~I
     C~SE~ JAS 6 [ g r~o~~' ~ (,~ cal G~ S~ ~ PSG ~g ~~ l~s~,
      t~~3~.~ T~~ F~ ~~1' ~~~N~ C~ ~ ~~~ G~S~S

     ~.'~~.


 ~ ~ ~L~ ~l~~ fll`~l~N~"; '~'~c~ P ~~~"f ~n1 ~E G~V ~2NM,EN~;.
 ~~ ~..~Q~S Cd~ ~(Z~~~IArJ~~
     ~0~ ~'~l AN~En~ON~~~ : ~~J2~. ~~1 UIJ~~~1~3l~
                                                       ~~ ~                             N
                                                                                        ~i
                                                                                        0
      lFT~-I Al~~ ~N~~l~: ~C'_ ~~~ O ~ ~N ~
                                                                   C~1~1C-~S            0
~~~~~~~ i~~ /~ Cl~~ ~~~1 o t= L~~: ~~ 8~                                 o              0
P2d ` /~~ o (~,~~v~~ -rte. ~v~2N                                             '~         ~,
                  ~     ~~ ~ ~~~ ~~~
                                                                                        0
                                                        K~ ~~~~~~                       N

(~R~P~~ ~~2 p~ 81~~ ~~~..
r t~~ 1~1~1~'1~`bl~~(~~: ~~~G~~~V~ ~D~~~ ~~~1~L.~
r~~.~~c~~e~ ~~o~ c~~ ~~ ~~~s~~
~~I~ ~S~M~ (l~FI.iGTEO.
l~ 11~1 AM~1~1~M~1~" : ~G~ E.N~l`~E                         ~OI~
G~ 1~         -                 ~ G~ l                             ~I~

~,~~N~ ~3Y                       P~ ~~.
~ r~ ~1~~, ~~~ Pc~~r~ C~~~ ~~~~ C~~~

-~2~o~ d~ ~ ~~~~o~ C~v~~uQ to ~ ~~
~ ~ ~4 ~~s S ~ ~~~ ~ ~ &~ ~~~.~ /~N Gti-~~ ~
~ ~' ~'~c C~r~ ~~~ ~~~~~5 0~2 ~~ P sod
~ ~~ ~~ ~U2~~~1c~oN             ~-                     ~~ ~~
                                                              . ,,~          ~,

                                   3    ~~ ~~~~
                                       ~ ~~ ~, ~~
             Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 11 of 29 Page ID #:11



    (J~~RtVR~~O~ OF ~N~1 (Zl~1~i ~ ~'~1U~~~~ o ~ IMM~r~~t~
~          ~G~./1
     c ~~'11D         ~ G ~f~'T 1   i~i    ~ `~~
                                          .1       rr
                                               -r-~ryt-~l s'1   ~   A ~.-.   ~     n   n       f r,
      J ~~.~~ ~=~LJ t~ Y 1 t't~~~jJ~ J J l l c v ~v
                                                   l~Jc~~~ t ►~ ~I~ ~~~—
                                                                    f'`3~U L~1 v~J     ~-%~~[., ~ ~
     L.t~6L~- -rte ~u~ P~9~z
     ~,~o ~~~ot~~ r-~2 2~~02~ ~cc,~~ -~~                                               ~~J ~N~
    ~(G~I~~ ~2bc1C~-D~ ~~l~l~~ j4 S~SotGt~~~~F~l~
    ~~ ~N 1~G~-~~ OM~sSr~N ~-~~ tip ~~~I                                                              ~
    C~~icy ~~ t~~ ~L~ C~P~9G ~                                           l~f~ ~~ ~~C~l~                   N

                                                                                                          0
     (~        ~J,~ v ~~u~ 02 ~D~~-                                                        ~    ~
    c-~     U~~~~G1~l~L~.                                                                                 0
                                                                                                          0
    Lfa v .s .c.   .~ t ~~~-                    C,d N~~~Q                        ~ 11~T=                  ~,
                                                                                                          0
    w ~"~( ci~1 ~~   /~
                          ~L~GI~ ~3~ o~P~VI~6 ~?S~NS a ~ ~.                                               N
                                                                                                          C
Q ~ ~~IV~LL.l7'~/



~~ -~J~ 0~3 S~~                            ~~              ~N~PI
~~~~~'~~~~ur~~ ~ ~-I.~S P~~~ D~2 ~
~~PQ~V~D o~ ~~Vu~C~ ~N~ ~~~G«~~~

~~t~ ~               ~c 1N u~ ~~►2 ~~Ul~~ MA ~~-fA~~
~n~ ~~r ~ ~                 o,~ ~J~41~~c~~
~~:~slam ~ ~ ~ ~c~-~ ~~N~ ~  ~~2 ~~~l~~l ~
~~ rN~A ~ ~ N~ ,~ ~~ ~ ~s~P
                                 ~►2~~ro~,
                                                                                  ~~ ~
~~ ~ ~~~~ o~ ~ ~~ ~-~ A ~~~~~ o~ ~N~a,~



                                                                                           ~ ~~~~e~
                                          ~~               a~ ~~
           Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 12 of 29 Page ID #:12

 l~-~.NI. Of= po I NT~S /AND ~UT~O ~ l~7-i ~~          Cbnl~
 U.s.c,         ct~ =~: --r-H~S ca~s-nTvnfl~J , allo u~w s o~ -r~~~
 `~rr_ n        n r~ 1~ ; ~ i` ~ ~ c~` ~
~N11~~„1 J t1~1:.5 W tl~r ~.~                 ~~       A r~     a  .f~.1 An ►1 n .1 ~'' 'F~~
                                   7l~Ftl.-~- I.J'.. I~ ~ V ~. 11~ fuNV1-'IN~L ~ ~ r _ IfjC ef,
                                                                                             fn.~ v
                                                                                                lv

4Li.-TREA71ES N1A~0 C ~ C.1N~~R'~`~lC A~10 ~Cl~ O~ TAIE UN CT~O S~"ATE~
S ~rAl~ ~ c T~►~ S~ ~PREN~ LAW o~ ~+c 1~~~~ ~ X10 -r~-~,~ ~
.N ~VE~y S~F S ~-~~LL 13 ~. ~30vtS~ ~H ~~~til f~I~~fiH 11~C~
N -r~E cd~lsrr►~~a~1 o+R t~ vas o~ AN~, ST'A~~o~►~ c~ ~2A
1`lo~'c~ ~-1 S`TR 1~Ult~ C~ .
U. S , G. TtTI._E t ~ § 31 s ~T'rot~1 ~ ANfl lfl: ~~. -~-~-I ~ T~R1~I                                 N
                                                                                                      e-i
M.~TO~Z VE}~ICLE-~~MEAt~-~ ~V~~Y ~J~SC~Z~I~'T~oN 0~= CAt~~IA~~                                        0
                                                                                                      r-i
~~ ~R~►Wnl ~3y MEGA-IA~~CAL- I~0`nJF~ A~1t~ uS~c~ Fo ~                                                0
~ 0~.~.FR.~ t A L~. Pu~Po S ~ ~ one~H ~. }f l~ f~l ~J~l S IN "ALE.                                    0
~TRANSP~R~'~moN O~ ~'ASS~N~~S~ ~A~~A~                                                    ~t~0         ~,
                  ~~ out C.~~GO. ~o , ,t ~s~fl t=~~ co~M~~GiAL
                                                                                                      0
 ►~Ra PE                                                                                              N
                                                                                                      C
I~cJ~iPOSE          MEANS 1~-~t e-~'~~1AGE C7F ~C~S~I`1S 0~
                                                                                                      ~,
~~oPte' F~K A I~                 1~A (Z~. ~ ~'C~. ~'~~, C ~-1~l~~ ~-~ 0 ~. NTH~Q
~dNsl~~~~i~N          ►Q ~J c~~~'L ~2 tl~ DtR~L 11J c~IJ1JF~nnti
Nrru /~~ ~3c7s ~ ~ ~ s~ ~ r~ ~ c3i-H ~~ UN flE~Ki N ~ ~~~~~~D                 y
~~ P2o~r~
 ~'H~US~ of A ~I~~H~~
                                        y   ~o~rHE ~~►~~oS~ o~ ~i2Av~~
~~o -r~~.s ~a~t ~T►o~ c s J~crr~ A M~e~ ~~.~~~~~ ~E
3cr~- ~ coMrs~ Fc~~oA M~►~ ~ ~R 1~ ~-r~ar- c~~ ~~N ~F
~U~3LJ, C QND lNCJl~(l d ~ ~LS C~~l N 6T" 2 ~ C~ ~-1~t`~UL~--~ i3E

J ~ as ~.
-t~-l~ ~~6u~'a~`I~~~ C r~z~ t~ ~o ~'~~v ~L v Pc~ ~ "i~-i~ (~~ 3Li C
                            G~~~sE o~ ~.►~~ ~N-~ ~:~ ~~, ~~a c~~, 1s                     ~bMr~d,~

                                                 ~Fc tau r~r- o ~~ ~ ~PC~" C7i~
                                  ~ ~        ~

                                   l~       ~~         ~~
             Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 13 of 29 Page ID #:13

     ~~~~ , C~ F (~O i Ni~ !~ ~1~J ~11T~-f~~t~T'T~~ ~C~~-i
~r~r ~~F~                 f7` ~ !~ ~~~t~C~ ~t-rt~ ~ ~ ~~r-r~ ~ ry ~~ ~ ~d i ~J ~;o ;~s~ ~~~l~
 '
 ~l   ~^ti':1.~~`~/~FVi~'~
✓~vi ~~rr    rt    /"7. w fv1       ~li~e
                                  vim• i~   ~[':1:~~'~l/~t~lt'(=C'
                                              v v          ~..~ ~+ Cv7~= ~; `rl,~-r
                                                                                  _   ~       ~-~1!   %,`~~~ ~-
                      V                             ate- 7                            ~ ,//           ~ r
                     ~t




(~'tG~ ~ D~tU~ f~ ~-i~~~E I~~~t~l~ c~i~~~~-~C~~ ~j✓~ ~,cJ~~N

                                                                                                                  ,,
- ~~~iPSa►~ V.. ~~~~-~ ~ ~ Sri S~ ~7~ j ~~,
                                                                                                                       N

                                                                                                                       0
                                                                                                                       l~
                                                                                          1

                                                                                                                       O

 1     ! U Cr/   ,    ~U ~ A                                                                                 .
                                                                                                                       0~,
~~ c~H~~' ~► ~~r~~ ~Ec~ ~e~ ~3 y -~-cc c~N~~-~~ ~ ~2~ r~vv~.v                                                          0
 -r+-t~~ c~
         c~-~ ~~. ~~ f~~ /~AK~~~ o~ ~..~~i~4-ro~l r~~t cc+-~                                                           N

                                                                                                                       a
                                                                                                                       E
 ~~                                                                                                                    a
'"~` `~~~ ~A~v ~~ ~o ~A Nc~~~►~ o~ P~N~~"~~ r M~oS~G ~~►J ONE
                                                                                                            <'r
~ECA,U J.~ ~~ Tf-11~ ~C~~ S~ ~~ C~l~~f~1"~3~mac                                   . 4~ lG~~S



~~ Cdrt~ n~~E~1G S r~"~d~
                       i  ~~r~ 0~= '+~~~.~~ ~!~~ 0~?~`S ~~.~~ ~"c~




                               ~ -,. ,          ~            ~           ~




                                                ~~~ Cx~N:r~i7~sro/~1~ CNEr~~11GE ~i~ ~~~~~

                                            ~
                                            ~
        Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 14 of 29 Page ID #:14

 ,~    I~~M , D F I~0f~1i~ f~N~ A~TK~~.~'i,~ eJoNof ~ o,~
  Uhl N ~N ~1cno~S IN~oUiitJC~ f~ coMMotJ Q~EsT~o~
     in~ ~~r=~~w ~     ~C~~~P.0 ~Cl~.~ Cot~~ i
                                             ~ lwA~ OR~O~-Q l~ Salter
I!~~~,
 ~~A~i~ ~ o(~~~ AL ar- A1~~ nk. Au.~Ir~ M R~r-rc_~s ~ rJ ~ s~ u
  ti,~ -tr~~ Ac~~~1s '~ Cr ~►A~ O~D~ ALL. A~TI~Or~S C~►JSa~~O
 A~~ rrMi~ N~A~~ s~cu oR~~s c~~JcCP~~~~ PRac~~~r~.
 T~~-1~ ~lI~ ~1 N1I~`1"[~'Cl~fl '~"~ RVflIfl Ut~CC GSSI~~ ~5
 ~(L ter l..A~ -`~ P~ 1~~!~. .l~t~'a ni ~s'v ec~N~~t~c~~~1
                                                        c~sEse
 a ~ ~.~. - ~ ~~~~ ~~E vF~~o~ ~~ c~,0 SHAY                                            N

 OR A ST~T~ C.A~i~~1A j ~.U~1~iT~~C~~~~LQ~C-S~ic~t~;                                  0
~-►E ~~~ S ~tAu~ ~E2~iF~ ~ ~ FAC~To 'f1~E ~f~~
                                                                                      0
 ~~1~~~. ANO ~-~~LL Cpl ~~i~~~~ .v~1C~F~ ~                                            0
                                   A I.DE~1c~ 1S
                                              ~~                                      ~,
~0 1~v EN~ ~-fl~ PP,~~~ ron~ D~ C~
~~~~~5~ ~~M~s ~ ~~. ~ ~a ~E~~ a►~ ~~                                      1           0
                                                                                      N


A(Z6UM~~io~-~E C~~~~~0~ DC= C~~-~t~t~~ AL~I
r~.~ ~~ ~sE~O ~~A~~S S~ A~LI~~ ~ ~ ~E~'~ T~~ ~ . r
~~PQI=IcAC~L~- ~P~v~Sro~-s of LAv~ N~~~- A~~~. ~,~6~~~s
~r- A QA~iy I~s-~ co~~ cx~s~S To tuC ~X~Er~ i~~C~ss~
~~ A Pic      ~~~SEt~C~~~~ t~ o~'tl~l~ ~AC~S ~~~ L~~ ~                   ~
b ~kE Q~~S~ot~ ~F C~t~S~~~~~~~1~~T~ ,
                                               1
~GGLAR~T ~~n~ : 1 ~EC,L~~ ~t~ ~o~EC~1~~ ~ a~ ~C~.o~' ~4r~.~
~Ot2~.FCT U~~oE~~E PEA ~ ~F ~PE~cS~, ~~~A~ ~s~
                                                ~ F'l
>~AY ~z ~ f P~.Ay -~~ ~l~r~o A~L~ co~~. -~oN~S N,t~n~otJ S~




~~ ~ t~ r~~f am ~ q        X~                c~c~ ~ -3~~ c;~,o.P~
                             PQo Pik./ f~Rti sE / s~ ~ s~~ ~s


                                Co ~1s-~~~~~~~ ~J~ ~ cN~t~ ~16~ To ~~S~1~T~.

                            ~~ ~~ ~~
      Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 15 of 29 Page ID #:15




                                                                                         FILED
                                                                               3NPE'RIO}q COURT OF CAUFOHNIA
     1    Bass, Quinn D.B.A. QUINN S. BASS                                      COUNTY OF SqN BERNARDING
                                                                                 SAN BERNARDINQ DISTRICT
     2    c/o P.O. Box 483
                                                                                      Q~G ~ J~ Z~~9
     3    San Bernardino, Ca 92402                                                             ~~~
                                                                          BY
     4    In Propria Persona
                                                                                                 '~EPUTy
                                                                                                 L


     5                                 SUPERIOR COURT OF CALIFORNIA

  6                                  COUNTY OF SAN BERNARDINO DISTRICT

  7       Bass, Quinn D.B.A. QUINN S. BASS               (CASE No. FSB 19001352/MSB 18016651

  8                       (Petitioner/Intervenor)        (NOTICE OF INTERVENTION PURSUANT TO

 9       V                                               (28 U.S. CODE SUBSECTION 2403

 10

 I l ~, THE PEOPLE OF THE STATE OF

 12      CALIFORNIA, RESPONDEAT SUPERIOR

 l3                      (Respondents)

14                                                       (DATE: 15 AUGUST 2019 TIME: 8:30am Dept: S-2

15        COMES NOW the Petitioner ("Intervenor") Bass, Quinn D.B.A. QUINN S. BASS

16
         (hereinafter "Relator") to notify this Court of Intervenor's intervention of
17
         right, effected pursuant to 28 U.S.C. 2403(a)(b), and to provide timely
18
         written Notice to all interested Parties of same.
79
         The following meritorious issues warrant formal intervention by the
20
         State of California (State Government) and/or the United States
21
         (Federal government), to wit:
22

23           1. The Petitioner's unalienable rights; protected by, the organic

24               United States Constitution along with the State of California

25               Constitution of 1849 were violated by SAN BERNARDINO COUNTY

26               SHERIFF DEPUTIES. SGT. CRAIG, KELLY #B5842, AND DEP. REVELES

27               #C9640, RESPONDEAT SUPERIOR on March 29t" 2019 on or around 5pm.
28
         NOTICE OF INTERVENTION PURSUANT TO 28 U.S.C. 2403(A)(B)




                                                    i    h F" ~
                                         j `~           a~
          Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 16 of 29 Page ID #:16




     1           a. SAN BERNARDINO POLICE DEPT. , RESPONDEAT SUPERIOR WERE

  2                 CONDUCTING A SMASH/GANG SWEEP THAT SAN BERNARDINO COUNTY

  3                 SHERIFF DEPUTIES, RESPONDEAT SUPERIOR took part in;

  4
                    f urthermore,
  5
                b. agents made contact with NO PROBABLE CAUSE              (NO emergency, NO
  6
                    injured party, NO signed warrant by a judge specifying what
  7
                    person s)    and/or property to be searched, and/or seized.
  8
                c . Take notice that these violations include             (but not limited
  9
                    t o)   ~~Denial of Rights Under Color of Law-
 10

                d. {18 U.S.C. subsection 242}         which states: provides that
 11

 12                 whoever, under the color of any law,             statute, ordinance,

 13                 r egulation, or custom, willfully subjects any person in any

 14                 S tate, Territory, Commonwealth, Possession, or District to the

 15                 deprivation of any rights, privileges, or immunities secured

 16
                    or protected by the Constitution or laws of the United

 17
                    S tates...shall be fined under this title or imprisoned not more
18
                    than a year or both.
19
                    { 18 U.S.C. subsection 245} provides that Whoever, whether or
20
                   not acting under the color of law, intimidates or interferes
2]
                   with any person from participating in or enjoying any benefit,
22
                    s ervice, privilege, program,       facility, or activity provided or
23

                   administered by the United States; or applying for or any
24

25                 perquisite thereof, by any agency of the United States; shall

26                 be fined under this title, or imprisoned not more than one

27                 year, or both.

f►~:~
         NOTICE OF INTERVENTION PURSUANT TO 28 U.S.C. 2403 (A) (B)


                                    ~ ~ a~' ~~
            Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 17 of 29 Page ID #:17




      1                     {42 U.S.0 subsection 1983} provides that every person who,

     2     under the color of any statute, ordinance, regulation, custom; or

     3     usage, of any State or Territory or the District of Colombia, subjects
     4
           or causes to subjected, any citizen of the United States or other
     5
           persons within the jurisdiction thereof to the deprivation of any
     6
           rights, privileges, or immunities secured by the Constitution and
     7
           laws, shall be liable to the party injured in an action at law, suit
     8
           of equity, or other proper proceeding for redress.
  9
                            42   U . S.C . subsection 1985} (3)    DEPRIVING PERSONS OF RIGHTS OR
 1~

           PRIVILEGES: ~F,~;IL"~E   THAT   If tW0 OY   more   r(      1T1 driy .~{;:~, E?   OY'   _b"ri`~C;'`y'
 11

 12        conspire or go in disguise on the highway or on the premises of

 13        another, for the purpose of depriving, either directly or indirectly,

14         any _~_: _   o~~ or class of r~t~rse~.      of the equal protection of the laws, or

IS         of equal privileges and immunities under the laws; or for the purpose

16
          of preventing or hindering the constituted authorities of any ~~ ,atr or ,
17
             :~._   ~:0-1 from giving or securing to all ,~~ r or;: within such ;~,~ ~ ~ or
]8
              r     cr: the equal protection of the laws; or if two or more ~;~~                        ~ons
19
          conspire to prevent by force, intimidation, or threat, any citizen who
20
          is lawfully entitled to vote, from giving his support or advocacy in a
21
          ( legal manner, toward or in favor of the election of any lawfully
22
          qualified c~_       ~r_ as an elector for President or Vice President, or as
23
          a Member of Congress of the United ~~at.~,s; or to injure any citizen in
24

25          - rc~~~ or property on account of such support or advocacy; in any case

26        of conspiracy set forth in this section, if one or more ~~e_~~~~;,n

27        e ngaged therein do, or c<~use to be done, any act in furtherance of the

28        object of such conspiracy, whereby another is injured in his                            c.-s`
                                                                                                      ;    or
          NOTICE OF INTERVENTION PURSUANT TO 28 U.S.C. 2403(A)(B)

                                            ~~~~~~
                                                ~~ ~
          Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 18 of 29 Page ID #:18




          property, or deprived of having and exercising any right or privilege

     2    of a citizen of the Dnited `;    - :-   the party so in ured or deprived

     3   may have an action for the recovery of damages occasioned by such

     4
         injury or depritTation, against any one or more of the conspirators.
     5
         Constitution of California of 1849 Declaration of rights violations:
     6
         ( Article I Sec. 1- All men are by nature free and independent, and have
     7
         ( certain inalienable rights, among which are those of enjoying and
     8
         defending life and liberty, acquiring, possessing, and protecting
  9
         property: and pursuing and obtaining safety and happiness.
 10
         Article I Sec. 8- No person shall be held to answer for a capital or
 11

 12      ' otherwise infamous crime, (except in cases of impeachment, and in

 13      cases of militia when in actual service, and the land naval forces in

 14      time of war, or which this State may keep with the consent of Congress

15       in time of peace, and in cases of petit larceny under the regulation

16
         of the Legislature) unless on presentment or indictment of a grand

17
         jury; and in any trial in any court whatever, the party accused shall
18
         be allowed to appear and defend in person and with counsel, as in
19
         civil actions. No person shall be subject to be twice put jeopardy for
20
         the same offence; nor shall he be compelled, in any criminal case, to
21
         be a witness against himself, nor be deprived of life, liberty, or
22
         property, without due process of law; nor shall private property be
23

         taken for public use without just compensation.
24

25       Article I Sec. 16 - No bill of attainder, ex post facto law, or law

26       impairing the obligation of contracts, shall ever be passed.

27       article I Sec. 19 - The right of the people to be secure in their

28       persons, houses, papers and effects, against unreasonable seizures and
         NOTICE OF INTERVENTION PURSUANT TO 28 U.S.C. 2403(A)(B)

                                  ~~      ~~ ~~
           Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 19 of 29 Page ID #:19




     l    searches, shall not be violated; and no warrant shall issue but on

     2    p robable cause, supported by oath or affirmation, particularly

     3    describing the place to be searched, and the persons and things to be

     4
          seized
     5
                              MEMORANDUM OF POINTS AND AUTHORITIES:
     6
                            NOTICE OF INTERVENTION BY STATUTORY RIGHT
     7
                  Intervenor hereby notoriously exercises its statutory right to intervene, pursuant to
     8
          Federal statute at 28 U.S.C. 2403(a)(b), to wit:
  9

 10

 11          2. {28    U.S.C. SUBSECTION      2403 (A) (s)} Al In any action, suit or

 12              proceedinc{ in a c~u~~t .,~ ~ - G~          t :::^ ~ _ar s to which the :nite<
 13
                  ~ ~a~~s or any       q, r~_-, officer or employee thereof is not a party,
 14
                 w herein the constitutionality of any Act of Congress affecting
 15
                 the public interest is drawn in question, the_                  _rt shall certify
16
                 such fact to the Attorney General, and shall permit the C`r-t:~ci
17
                 ~'.u_es__to intervene for presentation of evidence, if evidence is
18
                 otherwise admissible in the case, and for argument on the
19
                 question of constitutionality. The Un.t~~~ _ ;=states shall, subject
20

~
~                to the applicable provisions of law, have all the rights of a

22               ~ <ir_i._~ _and be subject to all liabilities of a _-.~~r~.~,;~ as to-~ourt

23               costs to the extent necessary for a proper presentation of the

24               facts and law relating to the question of constitutionality.(b In

25               any action, suit, or proceeding in a              ~~.:-t oL , <.e L'n~t~d ..fate
                                                                                                -s
26
         to which a Starr or any_~c;~~_:               officer, or employee thereof is not a
         par'",
27

28       wherein the constitutionality of any statute of that ~'.at

         NOTICE OF INTERVENTION PURSUANT TO 28 U.S.C. 2403(A)(B)

                                          ~~ ~~ ~~
                                               ~~
              Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 20 of 29 Page ID #:20



     1
             affecting the public interest is drawn in question, the ~_:c~~ ~-'~. shall
     2
             certify such fact to the attorney general of the ~>t"t~_, and shall

             permit the_S~ate to intervene for presentation of evidence, if
     4

     5       evidence is otherwise admissible in the case, and fcr argument on the

     6       q uestion of constitutionality. The    ~ ,.-t,=: shall, subject to the

     7       applicable provisions of law, have all the rights of a c;~- ~ v and be

     8       subject to all liabilities of a `.= -t~- as to :~,,~,a;-t: costs to the
  9
             extent necessary for a proper presentation of the facts and law
 10
             relating to the question of constitutionality.
 11
                                  Declaration/Verification
 12

             I declare under the penalty of perjury the foregoing to be true
 13

 14
         I   a nd correct.


15
                                          PRAYER
16

17           Petitioner prays that the court honor's Petitioner's unalienable
             rights protected by the organic United States Constitution and
18           the California Constitution of 1849.
19

20

21

22

23

24

25

26

27       DATE: 03 August 3, 2019                       X   ~~         ~     ~~~ ~^3~~v~
                                                                                      f

2g
                                                                                                ~~~,
         NOTICE OF INTERVENTION PURSUANT TO 28 U~S.C.~3(A)(B)                    ~'~~`~~~'~'
                                                                                               5<~~~ ~
                                     ~~ p~ ~.~
                                      ~ ~~
               Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 21 of 29 Page ID #:21
                                                                                        ~-~~~c~~~~~~'
                                                                     ~.
     Form   (;~~,. I                                             Violation VVpVVarnir~g
                                                     Denial of Rig~rts ~Jnder Color of La~nr
                                         ~ Violation Warning—[18 U.S.C. §242; 18 U.S.C. §245; 42 U.S.C.
  N ame and Go address of injured party                                              Name and address of Notice Recipient f 1~f~ 3 d-   Y i , /'E   ~. f~ /~ ~~y
                                                                                                                         IJ             lJ ~C       'V        ~J r
                                                                                                                                                                             .~        ~~F
                                                                                                                                         a               -~          '~ r' ,- ~~        ~ ;~
`~~~ ~`~                    ~~J~~~                                                                                                                                   .r ~-~~.
  i n1uretl P aitY~s statement p, ~p~~ ~ j~( ~y+ /~'~                  (,k.. C~''           /~' /                                                                               ~~~ ~ ~ C~"
                                                                                                                                                                                          '
 t                            A"~FC7L`J( ~~~ f '~1~i~...             ~~1 ~ ~ ~~~~V ~ ~"> ~ ff~P~~{~i~                    ~~5~ ~                .y~rJ,~°..1~~`:~~      `' 4~
                     4i~            p                  1.~ j
                                                           ~     e    .~-~   ~(   y~J~NL./       ~      ~. q~    ly9v~..~ ~1,=~      ~,. ~ ~         /s
                                                                                                                                         f,i.        6e.Mi' r v   ~'(u~C 1~     _~~'   ~ (~-'
                                                                                                                ~>~~j {/"; >,~_     ~ ~~
                                                                                                                                    4
 ,t ~ 1'V ~~ r       hA~~     L+f'k~j~V'._I„ l...L.~..iN-9~ Y./s-~..+'~~0~~ "-J~d~~
                                                               ~ -ems ._~-t
                                                                                        N` ~J 4~Y~~^~ ~~ ~tl         i      'pn .-+p~l~, ~„~~;~
                                                                                                                         n~L~                                 ~ a?'J ~J~li;_'7~it']Ili ~~~~.
 I'1' y ~`   `~   a f f', '                    ,.v
                                                                                                                    ~~~ ~
     rtify under penalty of perjury under the laws of the U ited States of America that the forgoi~ig is true              ~~~'~'~'-
 and correct.                                                                                               ~f '-~ ~u~'~ j ;~,)YF~•
 Injured party's signature                                                                                                      ~{~~"~

 ► gy: ~                ~ ~KK~~ -~~? a~.~i ~`, w~~1~                                    ~
                                                                                                      Exec~tea on ► ~                         ~~ ~3~_`~' .~;`~~ ~ ~~~~
                                                          Legal Notice and Warning
 Federal law provides that it is a crime to violate the Rights of a person under the colorof-iaw. You
 can be arrested for this crime and you can also be held personally liable for civil damages.

 Attempting to cause a person to do something by telling that person that such action is required by law,
 when it is not required by law, may be a felony.

 [18 USC §242] provides that whoever, under color of any law, statute, ordinance, regulation, or custom,
 willfully subjects any person in any State, Territory, Commonwealth, Possession, or District to the
 deprivation of any rights, privileges, or immunities secured or protected by the Constitution or laws of the
 United Sfates
 ... shall be fined under this title or imprisoned not more than one year, or both.
 [18 USC §245] provided that Whoever, whether or not acting under color of law, intin~ida[~s o~ interferes
 with ar~y person from participating in or enjoying any benefit, service, privilege, prograrr~i, racility, ar activit~~
 provided or administered by the United States; [or] applying for or enjoying employment, or any perquisite
 thereof, by any agency of the United States; shall be fined under this title, or imprisoned not more than
 one year, or both.
 [42 USC §1983j provides that every person who, under color of any statute, ordinance, regulation,
 custom, or usage, of any State or Territory or the District of Columbia, subjects, or causes to bE>
 subjected, arty citizen of the United States or other person within the jurisdiction thereof to the deprivation
 of any rights, privileges, or immunities secured by the Constitution and laws, shall be liable fa the party
 injured in an action at law, suit in equity, or other proper proceeding for redress.

 Warning, you may be in violation of Federal Law and persisting with your demand may IEad to your arrest
 and/or civil damages! Also understand that the law provides that you can be held personally resp~nsiblE,
 and liable, as well as your company or agency.

 You are advised to cease and desist with your demand and to seek persona! Iegol counsel if you da not
 understand the law.


 Notice of Service:
 I,                                                      certify that I personally delivered this notice to above r~~med recipient.
 and address on                                                         at~

 P7vacy Form COL(O1) - Without the United States




                                                                                    ~    V
                                                                                                                                                                                        M~



                                                                                             ~~,
                                                                ~~
Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 22 of 29 Page ID #:22
         Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 23 of 29 Page ID #:23
                                                              .~


                          ARROWHEAD REGIONAL MEDICAL CENTER
                                         400 N. Pepper Ave., Colton, CA 92324

  Name: BASS,QUINN
  iviCdiGai RecUrC] TF: iVIuuLL.3I luu
  Account #: V00011639249
  Date of Visit: X3/29/19

  Report: PDOC: ETR Report
  Name: BASS,QUINN
  DOB 03/09/1980
  Medical Record #: M002231100
  Account#:V00011639249
  Date of Visit: 03/29/19

  Report: PDOC: ETR Report
  General
 Chief Complaint: Jail Check ED
 Stated Complaint: BIBPC/JAILCHECK
 Time Seen by MD: 20:31
 History Source: Patient, Nurse

 History of Present Illness
  Context:
 39-year-old male denies past medical history other than stated tendinitis
  unspecified presents to emergency department for jail check evaluation.
 Patient states that at time of admission to jail patient stated that he
 had right wrist pain after being arrested.
 States that while being arrested his wrist got twisted and therefore has
 had pain. Denies history of fracture or injury to this arm in the past.
 Denies right upper extremity numbness tingling weakness change to grip
 strength or extension flexion of fingers.
 Location: Right wrist pain
 Severity: 6/10
 Quality: aching
 Duration: 4 hours estimated
 Timing: acute onset of painlgradual onset swelling
 Modifying Factors: see above
 Associated Signs 8 Symptoms: see above

 Past Medical, Family, Social
Medical History: Other ("tendonitits")
Surgical History: No pertinent history
Pschysocial History: No pertinent history
Significant Family History: No pertinent history
Smoking: Non-smoker
Alcohol: None
Drugs: None

Review of Systems
Constitutional: Other
EENTM: No symptoms reported
Respiratory: No symptoms reported
Cardiovascular: No symptoms reported
Gastrointestinal: No symptoms reported
Genitourinary: No symptoms reported
M usculoskeletal: Other

                                                                                PAGE 1 of 4




           ~:                                   ~~o~~~
~~~uc~~,~~~                                        i ~~~-
        Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 24 of 29 Page ID #:24


   Name: BASS,QUINN
   Medical Record #: M002231100
   Account #: V00011639249
   Date of Visit: 03/29/19

  Report: F'bOC: ETR Report
  Skin: No symptoms reported
  PsychiatriclNeurological: No symptoms reported
  Hematologic/Lymphatic: No symptoms reported
  I mmunologic/Allergic: No symptoms reported

  Physical Exam
  Vital Signs

  Vital Signs
          Date Time       Tem      Pulse    Res     B/P MAP       Pulse Ox    02 Deliver     02 Flow Rate     Fi02
         3/29/19 20:29     98.4       58      16       145/84           99    Room Air
         3/29/19 20:29     98.4       58      16       145/84           99    Room Air
  Vital Signs Reviewed: Yes
 Pulse OX: WNL
 Constitutional: Normal: Development, Consciousness, Behavior for Age, Non-toxicr
 Eyes: Normal: Lids, Conjunctiva, PERRL (3/2 equal bilaterally no nystagmus hyphema
                                                                                                 or subconjunctival
 hemorrhage), EOM (no evidence of entrapment), Other(No evidence of facial trauma
                                                                                             scalp hematomas)
 ENMT: Normal: External ears TM's Canals, External nose
 Respiratory: Normal: Respiratory Effort (Speaking full sentences with ease,
                                                                                    no evidence respiratory distress, equal
 rise and fall of the chest ,lungs clear to auscultation bilaterally.), Breath sounds, Palpatation of
                                                                                                        chest, Chest
symmetry/ex pa nsio n
Cardiovascular: Normal: Rate, Heart sounds, Pulses (Radial pulses 2+ equal
                                                                                      bilaterally cap refill less than 2
seconds)
Musculoskeletal: Normal: Neck, LUE, RLE, LLE, Back, Gait/Station,
          A bnormal: RUE (Bony tenderness palpation generalized right wrist. No gross deformitie
                                                                                                       s no evidence of
dislocations or open fractures.No evidence of tendon injury extension flexion of fingers.
                                                                                              No bony tenderness
palpation over right clavicle shoulder humerus elbow forearm hand or fingers. 5 out of 5
                                                                                               equal grips)
Neurologic: Normal: Alertness, GCS (15), Motor strength, Sensory, Coordination,
                                                                                             CN II-XII, Other (Alert and
oriented x3 GCS 15 no evidence of focal deficits no slurred speech no facial droop out of
                                                                                               5 equal x4 extremities AIN
PIN ulnar grossly intact equal bilaterally)
Psychiatric: Normal: Mood, Behavior for age
Skin: Normal: Color, Temperature, Hydration, Other (Skin intact no evidence of
                                                                                        lacerations abrasions contusions)
Critical Care
 Critical Care Utilized?: No
Time exclusive of
Teaching and Procedures

Course/MDM
Current Orders/Meds

Current Medications
Acetaminophen/ Hydrocodone Bitart (Norco 5)5 mg ONCE ONCE PO; Start 3/29/19 at 21:00;
                                                                                       Stop 3/29/19 at
21:06; Status DC
Ibuprofen (Motrin) 800 mg ONCE ONCE PO Last administered on 3/29/19at 21:14; Admin
                                                                                   Dose 800 MG; Start 3/
29/19 at 21:10; Stop 3/29/19 at 21:11; Status DC

Orders
Hydrocodone Bit/Acetamin 5/325(Norco 5)(3/29/19 21:00)
Wrist Rt Comp Min 3 Vw (3/29/19 20:59)

                                                                                                           PAGE 2 of 4



                                               ~3 ~~- ~,~
Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 25 of 29 Page ID #:25
                                                ~~~jC I-1 ~'~~fi~~~
                                                        }-I
                       ~o~~T~k~          SUPERIOR COURT OF CALIFORNIA,
                     °~" `w"' ~ ?t''"      COUNTY OF SAN BERNARDINO
                   ~~~   e          ~~
                                     >        San Bernardino District
                   G~~            o~              247 West 3rd St
                    aT            p~         San Bernardino, CA 92415
                      f°Fs~n xF~"~               www.sb-court.org



                                              MINUTE ORDER
Case Number: MSB18016651                                                                          Date: 9/1612019

Case Title: People of the State of California vs. QUINN SHINDA BASS


Department S20 - SBJC                          Date: 9/16/2019       Time: 8:30 AM         Pretrial



Charges: VC12500(A)-M


 Judicial Officer: Gregory S Tavill
 Judicial Assistant: Sylvia Ramirez
 Court Reporter: Deana Assad
 Bailiff: T Snyder

 Appearances
 District Attorney Sheila Monjazeb present
 Defendant present not in custody
 **Pro Per

 Proceedings
 As to Count 001. VC12500(A)-M: No Operator License, a Disposition of Dismissal/Stricken - PC1385 Interest of
 Justice is entered.

 Custody Status
 Case Custody -Released
                                             _= Minute Order Complete =_




                                             ~
                                             ~,~~        ~i~ ~~(
Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 26 of 29 Page ID #:26

                                         f~~~~~1-~~~~~~~~

                        ~c¢~ouRTUF~~q~~ SUPERIOR COURT OF CALIFORNIA
                      ~.~:             ~ o~ COUNTY OF SAN BERNARDINO
                      ~, ,~ ~                  San Bernardino District
                      ~~ ,~             ~Qz        247 West 3rd St
                         ~`o,,.S9~ a~,a~°     San Bernardino, CA 92415
                                                  www.sb-court.org


                                       PORTAL MINUTE ORDER
Case Number: FS619001352                                                                   Date: 9/16/2019

Case Title: People of the State of California vs. QUINN SHINDA BASS

Department S20 - SBJC                           Date: 9/16/2019      Time: 8:30 AM   Preliminary Hearing


Charges: PC69-F, PC12022.7(A)-E, PC69-F, PC667.5(B)-E


 Judicial Officer: Gregory S Tavill
 J udicial Assistant: Sylvia Ramirez
 Court Reporter: Deana Assad
 Bailiff: T Snyder

 Appearances

 District Attorney Sheila Monjazeb present
 Defendant present not in custody
""Pro Per

Proceedings


 Hearings

Arraignment on Information set for 9/30/2019 at 8:30 AM in Department S11 - SBJC
Defendant ordered to appear.



Custody Status

                                             _= Minute Order Complete =_




                                        ~~            C~ ~~
            Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 27 of 29 Page ID #:27
                                                                          ~~(~~~ C ,~f IVo,~ ~ N',~                                               CM-180
  ATTORNEY OR PARTY WITHOUT ATTOR EY(Nam        State sar number, and address:                                    FOR COURT USE ONLY
        ~~°s ~~~ o.l',l~ C~u~~,►~ s~I~N,~►~ ~~3Rs~
         a-l~c~-~Gdu.~~ ~'1-~ ~t~3`'~~                                                                     F I L 'EOF~
                                                                                                                     C ALIFORNIA
               rE~EPHONe No.:                               FAx NO. {opdonaq:                     S~ ERROR CCURT   B~RNARDINC
      e-nna~ nooRess to aq:                                                                         OUNT`(  OF SAN
                                   ~J   A               ~/Jt  A~                                          BERNARDINO DISTRICT
         ATTORPIEY FOR (Neme~~ P~Or ~l ~'-1             ~1(~J~` v ~                                  S AN
 SUPERIOR COURT OF CALIFORNIA~, yCOU TY OF                       ~Q,N '~ ~ ~~~ jnJ ~                            1 2019                           ~~~
     STREET ADDRESS: ~ ~/ ~        (1J ~   I +'~ I~~~    ~ ./                                               S EP
  MAILING ADDRESS:                                                                                                                         C
 CITYANOLPCODE:                                                      ~~          ~~~I~                                      ~e-----"
                                   /C~~.l~l✓~;r`~~I ~~ ~
                         ;?F'4 N /~j
                            ~~ !    . _- ~        j ~                                             c~Y                   t~~~ Yl ~N
      BRANCH NAME:

  R         ~/PETITIONER: ~ats5j ~~+/~~ ~.                              ,A Q~~~          .,       S

                AST/RESPONDENT:'~~-~,~~~L~:~ 6'~' ~~1~ ~~~~~~ r ~~ Q~
                                                        c,,r r /Jl
                                                                                                        CASE NUMBER:


                                 NOTICE OF STAY OF PROCEEDINGS                                          JUDGE:
                                                                                                                 ~~~~~ ~ ~~
                                                                                                                             P~.

                                                                                                        DEPT.:     --


To the court and to all parties:
1.     Declarant (name): ~uSi ~~:'~n V ~ ~,r~ • ~-~C
                                                                                   ~.~~~~
       a.(~ is[~ the party Q the attorney for the party who requested or caused the stay.

       b, ~ is Q the plaintiff or petitioner 0the attorney for the plaintiff or petitioner. The party who requested the stay
            has not appeared in this case or is not subject to the jurisdiction of this court.
2. This case is stayed as follows:
      a~ 0 With regard to all parties.
      b. 0 With regard to the following parties (speeify by name and party designation):
3. Reason for the stay:
      a. Q Automatic stay caused by a filing in another court. (Attach a copy offhe Notice of Commencement of Case, the
           bankruptcy petition, or other document showing that the stay is in effect, and showing the court, case number,
           debtor, and petitioners.)
      b• Q Order of a federal court or of a higher California court. (Attach a copy of the court order.)
      ~• 0 Contractual arbitration under Code of Civil Procedure section 1281.4. (Attach a copy of the order directing
           arbitration.)
      d• Q Arbitration of attorney fees and costs under Business and Professions Code section 6201.(Attach a copy ofthe
           clien!'s request for arbitration showing filing and service.)                                              ,,
      e. ~ Other: ~                                                                                                                  ~ ~y .              (,-~L ..
                                       ~~l
                                         ~~~ ~ nf~ .~ C~                    `~ ~~                            ~~                                          ~.JII
                                                 ~~~U;~- ~                                                  : -                      J ~
                            ry `~rid~~~~
 declare under penalty of e ~  u    he laws of th S to of California hat the fo ing is                       and co     t.

Date:                                                                                         o                    ~~ ~~SQ~ ~~~~

                      (TYPE OR PRINT NAM     OF DECLARA Tj                            W{r.~~t ~             (SIGNATURE)

                                                                                                             (~J~Tz-I ex,~~                      ~~ 1
                                                                                      U ~l ~~D ~
                                                                                                             I~.~~1~~,~
                                                                                         i~S~S                                                         ~,~2~ s
                                                                                                                                                  Page 1 of 1
Form Adopted for MandatoryUx
                                                   NOTICE OF STAY OF PROCEEDINGS                                                   ca~.R~~esotcourt,ru~es.sso
  JudlGal CounGl of California                                                                                                            www.courtinfo.ca.gov
CM-180 [Rev. January 1, 2007]




                                                   ~~~ ~~ ~~
     Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 28 of 29 Page ID #:28



 1   Bass, Quinn D.B.A. QUINN SHINDA BASS

 2   c/o P.O. Box 166

 3   Highland, Ca 92346

 4   In Propria Persona

 5                                     UNITED STATES DISTRICT COURT

 6                             CENTRAL DISTRICT OF CALIFOR1vIA RIVERSIDE

 7

 8   Bass, QUINN D.B.A. QUINN S. BASS                          Case No.:

 9                      PETITIONER,

10   vs.                                                       Notice of Request Three-Judge court pursuant to

11   'TIC PEOPLE OF TIC STATE OF CALIFORNIA,

12                      RESPONDENTS
                                                               28 U.S. Code § 2284. Ttueejudge court; when requirzci
13                                                             composition; procedure

14

15

16   TO THE CLERK IN THE ABOVE ENTITLED COURT:

17

18
             PLEASE TAKE NOTICE that pursuant to 28 U.S.C. SUBSECTION 2284(A)(B), the Petitioner request
19
     Three-Judge Court be lodged with NOTICE OF PROCEDURE FOR REMOVAL OF CRIlVIINAL
20
     PROSECUTIONS PURSUANT TO 28 U.S.C. SUBSECTION 1455(A),(SUPERIOR COURT CASE#
21
     FSB 19001352), as well as lodge a request for a Court Ordered Protective Order/Injunction pursuant to U.S. Code
22
     Rule 28a. Take further Notice that Petitioner moving Court to Provide Co-Counsel pursuant to 18 U.S.C.
23
     SUBSECTION 3006A in the above entitled case.
24

25
     Wherefore, Petitioner Bass, Quinn D.B.A. QUINN S. BASS prays that these Request are granted by the iJNITED
26
     STATES DISTRICT COURT CENTRAL DISTRICT OF RIVERSIDE.
27                                                                                          ~—~'`~ L ~~( ~,~_.
     DATE: ~                                                      X         ~j
             1      ~l~~r J ~            I `T
2g                                                    J                                                                ~rx~'   ~u i
     28 U.S. CODE § 2284. THREE-NDGE COURT; WHEN REQUIRED COMPOSITION;PROCEDURE 1 O Gr
      Case 5:19-cr-00321-DSF Document 1 Filed 09/24/19 Page 29 of 29 Page ID #:29




 1                                    PROOF OF SERVICE BY MAIL

 2               On                                served the documents described as:
                          (date of mailing)
 3
 4      1.       Application for Entry of Default ~L~i- S~ '~~1
 5     2. Declaration ofPlaintiff ~ l~. ~~~~~
                                                      Ie.FM~~':~+I!  • o~ C~i~i~l~L pF
 6 3 ~~1~-f'_ l°~~F ~P~,~,C~~`v~.~ ~~~.                        ~J
                                                                                             Coe
   ' ~,~~~~~~u~ -~ ~'~ U~,S.~, ~ IU~~~Qi ~i~SEPT- .~1~ ~• N~cmc                        ~p.~cAr4
 7 ~~.~ p~~~ p g ~y~~t~~    (list the names of any other documents you are mailing)

 s ~A                   A      i - C:c~~ ~          ~; ~ ~,~.~t, ~ ~                   ~~                       ~~3
                                              3. E,e~~o i~:~Pr. 2~s~i 1
 9     ~~srr~~ fir'Utz s-c~~, ~~~~~o~ ~~,~'(.~c~~~F ~►. SAKI /~~2~1~~~j►~
10
        f~~S~n2~~~~~'~ r.J_ Z'~ S~~LN~S`_ ~IE~~; ~ k. is✓a.o~.MS ~ ~~~.i, d.
11
             1~~~FS ~i d~►~ .~C~ ~~1C a
12~    on all i terested parties ~ this action by placing a true and correct copy thereof in
13     a sealed envelope, with first-class postage prepaid th reon, and deposited said
14     envelope in the United States mail at or in                   ~           aV       S`'~Q~ ~~ itl cGl~ ,
                                                                                 {cit and state of mailing)    ~~Q;v~L
15     addressed to: SG !~ _J~ ~ ~~~+~                                   ~A                                     y~J~
         0            ~ EL
16        ~-t~ K, G~rzL~~ ~ C v cn~„e>                                                                             (name)

17.          ~7~ ~ ~.. ~~~(,J~-{~ J~V ~ (address)                    ~ ~~ ~. l~`~~i)~"~'~d 7~+~- ~~~ ~ (address)

ig
       4~'~ I~,~~< ~~~ ~(i . ~~i,~. Gl,~~as                           ~J~.11.i     ~~~/V~~isJ~, ~~ ~ ~~~d~ess)

19                                               (address)                                                         (address)

20
21              Ideclare under penalty of perjury that the foregoing is true aid co~c~~~

22
       Executed on , ~ rjr(I ~ ~`~ ~ ~ at                        iQ ~                        ~~~ C~
23                    `~            (date)                                        city and state of signing)
                                                                                                                               )~'
24                                                       (S; )                                                                 5~~~ w;~z~~;;
                                                                                                                       U ~-!
25                                                                                                                                   1~c:~:hE~

                                                                                                                               ~
                                                                                                                               ~
26                                                      (print namd)

2~
28



                                                       Page Number
